Citation Nr: 1733413	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969 with combat service in the Republic of Vietnam.  His decorations include the Bronze Star Medal with "V" device and the Silver Star Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Although the June 2009 rating decision stated that the Veteran's currently assigned 30 percent rating for service-connected PTSD was continued, the narrative of the rating decision increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective April 23, 2009.  A corrective rating decision was then issued in July 2009 and clarified that the Veteran's disability rating for service-connected PTSD was increased from 30 percent to 50 percent effective April 23, 2009.  

This issue was previously before the Board in December 2014, at which time the Board remanded it for additional development.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.






CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD is currently 50 percent disabling.  He contends that a higher rating is warranted.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The December 2014 Board remand included a directive instructing the AOJ to ask the Veteran to provide the necessary authorizations for the release of private treatment records from D.C., E.T., and F.B. since April 2008.  An October 2015 letter was sent requesting the Veteran to complete and return a VA Form 21-4142 authorization to obtain these records.  To date, the Veteran has not responded to this request.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent possible, VA has attempted to assist the Veteran.  Accordingly, no further attempts to assist are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The Board finds there was substantial compliance with the Board's December 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

VA treatment records show the Veteran is hospitalized in April 2009 for anger and homicidal ideation.  He reports two episodes of violence towards others, including an altercation with a cab driver over a car accident and an altercation with a parking attendant.  He denies suicidal ideations, compulsions, obsessions, hallucinations, and delusions.  A GAF of 25 is assigned.  At discharge, his speech is normal, his mood is good, his thought process is linear and goal-directed, his cognition is grossly intact, and his insight and judgment are fair.  

June 2009 VA treatment records show he is groomed and attired appropriately; calm and cooperative; with normal speech; good mood; linear goal-directed thought process; without suicidal ideations, homicidal ideations, delusions, or paranoia; with cognition grossly intact; fair insight and judgment; poor sleep; irritability; and avoidance.  The Veteran reports a strained relationship with his wife but positive relationships with his father, step-mother, and four sisters.  A GAF of 45 is assigned.  

In December 2012 VA treatment records, the Veteran reports difficulty staying focused and that his memory is not as sharp.  A GAF of 58 is assigned.  An August 2015 treatment record shows the Veteran's affect is euthymic, he has good family relationships, and a GAF score of 65 is assigned.

At the January 2016 VA PTSD examination, the Veteran reports he and his wife separated in 2010 and 2011.  He states he and his wife were homeless for 6 months from June to December 2015.  He states his mood continues to contribute to stress within his marriage.  He has one adult son who he speaks to about twice a month and has a positive relationship with, and has no friends.  From 2009 to 2014, the Veteran was unemployed; however, for the past one and a half years, he has been working at the VA full-time as program support.  In regard to his work, he reports problems from February 2015 until July 2015 as he was harassed by female supervisors and recommended for termination; however, management transferred him to another location and since July 2015, his work performance has improved.  The Veteran reports recurring memories, sleep disturbance (he gets three to four hours of sleep per night with nightmares four times per week with sudden awakenings and sweats), hypervigilance, startle response, anger, avoidance and flashbacks.  He reports he has a depressed mood and is withdrawn, isolating himself from others.  He also reports extreme fatigue, irritableness, crying spells, and difficulty concentrating and focusing.  He has feelings of hopelessness, helplessness and worthlessness.  He also endorses anxiety symptoms to include worrying, difficulty relaxing, suspiciousness and muscle tension.  He reports that he is short-tempered and gets easily frustrated with little provocation.  Notably, the Veteran reports suicidal ideations, the last one being last week and related to his employment.  He denies suicidal ideation during the evaluation.  He also reports homicidal ideations which come and go, the last one being six to seven months ago, but he denies homicidal ideations during the evaluation.  He also denies panic attacks, but reports difficulty breathing.  He denies auditory, tactile, and visual hallucinations.  He reports that he is prescribed psychotropic medication to manage his symptoms and he has attended group therapy weekly for the past two years through the VA in DC. 

The Veteran's suicidal ideation noted at the January 2016 VA examination is consistent with occupational and social impairment with deficiencies in most areas consistent with a 70 percent disability rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Moreover, given his various symptoms, a holistic review of the record shows that the Veteran's psychiatric disability most closely approximates occupational and social impairment with deficiencies in most areas.  Id.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 70 percent for PTSD is warranted throughout the appeal period.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence shows no impairment in thought processes or communication and no delusions or hallucinations.  The evidence also does not show grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there is evidence that the Veteran had suicidal thoughts, thoughts of hurting others, and was in altercations in 2009, this evidence did not amount to persistent danger of hurting self or others as it was not continuous or persistent throughout the treatment records.  Accordingly, his symptoms did not amount to persistent danger of hurting self or others as required for a 100 percent evaluation.  

ORDER

A rating of 70 percent for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


